UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6563



ALLAN A. PETERSEN,

                                              Plaintiff - Appellant,

          versus


LAVEDA RAWLS; TONY BAKER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-178-5-BO)


Submitted:   May 29, 2003                     Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan A. Petersen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allan A. Petersen appeals the district court’s order denying

his civil rights action.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Petersen v. Rawls, No. CA-03-178-5-BO

(E.D.N.C. Mar. 18, 2003).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2